Michael Lee (WL 6353)
Lee Law PLLC
579 Fifth Avenue
14th Floor
New York, NY 10017
Telephone: (212) 621-8239
Attorneys for Treefrog Developments, Inc.

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                      Case No. 18-cv-05969 (JFB)(GRB)
 OTTER PRODUCTS, LLC,
                                                       TREEFROG DEVELOPMENTS, INC.’S
                      Plaintiff,                            ANSWER TO AMENDED
                                                       COUNTERCLAIMS OF DEFENDANTS
                                                      BLUEPOINT SOLUTIONS NY LLC AND
        v.                                                     MATKAL LLC
                                                      	

 BLUE POINT SOLUTIONS NY LLC;
 MATKAL LLC; YOSEF YOSSI ZAK-
 LIKOWSKI; “JOHN DOES” 1-10; and
 UNKNOWN ENTITIES 1-10;

                      Defendants.


 BLUEPOINT SOLUTIONS               NY   LLC     and
 MATKAL LLC,
                      Counterclaim Plaintiff,


        v.


 OTTER PRODUCTS, LLC and TREEFOG
 DEVELOPMENTS, INC., (d/b/a LIFEPROOF)


                      Counterclaim Defendants.
       Counterclaim Defendant Treefrog Developments, Inc. (d/b/a Lifeproof) (“Lifeproof”),

through its attorneys for its Answer to the Amended Counterclaims of defendants Bluepoint

Solutions NY LLC and Matkal LLC (hereinafter collectively referred to as “Defendants” or

“Counterclaimants”) respectfully alleges as follows:

       1.      Paragraph 1 makes no formal allegations, to the extent that a response is required,

Lifeproof denies all allegations contained herein.

       2.      Lifeproof denies having knowledge or information sufficient to form a belief as to

the allegations contained in Paragraph 2 and, therefore, denies such allegations.

       3.      Lifeproof denies having knowledge or information sufficient to form a belief as to

the allegations contained in Paragraph 3 and, therefore, denies such allegations.

       4.      Lifeproof denies having knowledge or information sufficient to form a belief as to

the allegations contained in Paragraph 4 and, therefore, denies such allegations.

       5.      As to Paragraph 5, Lifeproof denies that “LifeProof is a subsidiary of OtterBox,

having been acquired by OtterBox in May 2013”	and admits the remaining allegations contained

in Paragraph 5.

       6.      Lifeproof denies having knowledge or information sufficient to form a belief as to

the allegations contained in Paragraph 6 and, therefore, denies such allegations.

       7.      Lifeproof denies the allegations contained in Paragraph 7.

       8.      Lifeproof denies having knowledge or information sufficient to form a belief as to

the allegations contained in Paragraph 8 and, therefore, denies such allegations.

       9.      As to Paragraph, 9, Lifeproof admits that Counterclaimants seek a declaratory

judgment but denies the remaining allegations contained in Paragraph 9.



                                                 2
       10.     As to Paragraph 10, Lifeproof admits that it manufactures products bearing various

trademarks but denies having knowledge or information sufficient to form a belief as to the

remaining allegations contained in Paragraph 10.

       11.     Lifeproof denies having knowledge or information sufficient to form a belief as to

the allegations contained in Paragraph 11 and, therefore, denies such allegations.

       12.     Lifeproof denies having knowledge or information sufficient to form a belief as to

the allegations contained in Paragraph 12 and, therefore, denies such allegations.

       13.     As to the allegations contained in Paragraph 13, Lifeproof admits Counterclaimants

have purchased products bearing Lifeproof trademarks and resold those Lifeproof products on

platforms including the Amazon Marketplace and eBay but denies having knowledge or

information sufficient to form a belief as to the remaining allegations contained in Paragraph 13.

       14.     Lifeproof denies having knowledge or information sufficient to form a belief as to

the allegations contained in Paragraph 14 and, therefore, denies such allegations.

       15.     Lifeproof denies the allegations contained in Paragraph 15.

       16.     Lifeproof denies having knowledge or information sufficient to form a belief as to

the allegations contained in Paragraph 16 and, therefore, denies such allegations.

       17.     Lifeproof denies having knowledge or information sufficient to form a belief as to

the allegations contained in Paragraph 17 and, therefore, denies such allegations.

       18.     Lifeproof denies the allegations contained in Paragraph 18.

       19.     Lifeproof denies having knowledge or information sufficient to form a belief as to

the allegations contained in Paragraph 19 and, therefore, denies such allegations.

       20.     Lifeproof denies having knowledge or information sufficient to form a belief as to

the allegations contained in Paragraph 20 and, therefore, denies such allegations.



                                                3
          21.   Lifeproof denies having knowledge or information sufficient to form a belief as to

the allegations contained in Paragraph 21 and, therefore, denies such allegations.

          22.   Lifeproof admits the allegations contained in Paragraph 22.

          23.   Lifeproof denies the allegations contained in Paragraph 23.

          24.   Lifeproof admits the allegations contained in Paragraph 24.

          25.   As to Paragraph 25, this is a summary of a lengthy letter that omits several key

allegations and therefore Lifeproof denies the allegations contained in Paragraph 25.

          26.   As to Paragraph 26, this is a summary of a lengthy letter that omits several key

allegations and therefore Lifeproof denies the allegations contained in Paragraph 26.

          27.   Lifeproof denies the allegations contained in Paragraph 27.

          28.   As to Paragraph 28, Lifeproof repeats and realleges the above responses contained

herein.

          29.   As to Paragraph 29, Lifeproof admits that Counterclaimants seek a determination

of the parties’ respective rights and obligations regarding the purchase, distribution, marketing and

resale of items bearing Lifeproof trademarks but denies having knowledge or information

sufficient to form a belief as to the allegations contained in Paragraph 29 and, therefore, denies

such allegations.

          30.   As to Paragraph 30, Lifeproof admits that an actual controversy has arisen between

Counterclaimants and Lifeproof but denies having knowledge or information sufficient to form a

belief as to the allegations contained in Paragraph 30 and, therefore, denies such allegations.

          31.   As to Paragraph 31, Lifeproof admits that Counterclaimants seek a declaration but

denies having knowledge or information sufficient to form a belief as to the allegations contained

in Paragraph 31 and, therefore, denies such allegations.



                                                 4
          32.   As to Paragraph 32, Lifeproof repeats and realleges the above responses contained

herein.

          33.   Lifeproof denies having knowledge or information sufficient to form a belief as to

the allegations contained in Paragraph 33 and, therefore, denies such allegations.

          34.   Lifeproof denies the allegations contained in Paragraph 34.

          35.   Lifeproof denies the allegations contained in Paragraph 35.

          36.   As to Paragraph 36, Lifeproof repeats and realleges the above responses contained

herein.

          37.   Lifeproof denies the allegations contained in Paragraph 37.

          38.   Lifeproof denies the allegations contained in Paragraph 38.

          39.   Lifeproof denies the allegations contained in Paragraph 39.



                                  AFFIRMATIVE DEFENSES

                                FIRST AFFIRMATIVE DEFENSE

          40.   Defendants have failed to state a claim upon which relief may be granted.



                              SECOND AFFIRMATIVE DEFENSE

          41.   Defendants’ claims are barred by the applicable statute of limitations.



                               THIRD AFFIRMATIVE DEFENSE

          42.   Defendants have failed to plead claims with the requisite particularity.




                                                 5
                             FOURTH AFFIRMATIVE DEFENSE

       43.     Defendants’ claims are barred in this forum because they arise out of the same

transaction or occurrence as the claims in a previously-filed, pending action between Lifeproof

and Defendants in the United States District Court for Colorado.



                              FIFTH AFFIRMATIVE DEFENSE

       44.     Defendants’ claims are barred by the doctrine of laches.



                              SIXTH AFFIRMATIVE DEFENSE

       45.     Defendants’ claims are barred by estoppel.



                            SEVENTH AFFIRMATIVE DEFENSE

       46.     Defendants’ claims are barred by the doctrine of unclean hands.



                             EIGHTH AFFIRMATIVE DEFENSE

       47.     Defendants’ claims are barred by waiver.



                              NINTH AFFIRMATIVE DEFENSE

       48.     To the extent Defendants suffered any damages, which Lifeproof expressly denies,

Defendants failed to take the steps necessary to mitigate the damages sustained.




                                                6
                                 TENTH AFFIRMATIVE DEFENSE

        49.       Lifeproof reserves the right to supplement or amend this answer, including through

the addition of further affirmative defenses, based upon the course of discovery and proceedings

in this action.

        WHEREFORE, it is respectfully requested that Lifeproof be awarded the following:

        I.        Defendants’ Amended Counterclaim be dismissed in its entirety;

        II.       Lifeproof be granted its costs, including attorneys’ fees associated with defending

                  the Amended Counterclaim; and

        III.      Lifeproof be awarded any such other relief that the Court deems just and proper.



                                                           LEE LAW PLLC

    	

Dated: March 13, 2019	           	      								   	       		______________________________	

                                                           Michael Lee
                                                           Lee Law PLLC
                                                           579 Fifth Avenue
                                                           14th Floor
                                                           New York, NY 10017
                                                           Telephone: (212) 621-8239

                                                           Attorneys for Treefrog Developments, Inc.
    	




                                                       7
